Order entered August 13, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00352-CR

                            HERSHELL L. STEWART, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-57547-Y

                                            ORDER
       The Court REINSTATES the appeal.

       On July 10, 2015, we ordered the trial court to make findings regarding why the

reporter’s record. We have not received the trial court’s findings. However, we now have

before us court reporter Vearneas Faggett’s August 10, 2015 request for a thirty-day extension of

time to file the record. In the extension request, Ms. Faggett states that she has had “unforeseen

software issues” that prevented her from filing the record by August 10, 2015. She also states

that she has been involved with trying to handle various matters regarding the previous court

reporter. The Court reminds Ms. Faggett that the better practice is for a court reporter to seek an

extension of time to file the record before the appeal is abated. Nevertheless, because the Court

is aware of the issues related to the previous court reporter and Ms. Faggett’s efforts in those
matters, we conclude findings are no longer necessary in this case. Accordingly, we VACATE

the July 10, 2015 order requiring findings.

       We GRANT the extension request and ORDER court reporter Vearneas Faggett to file

the complete reporter’s record by SEPTEMBER 11, 2015.

       We DIRECT the Clerk to send copies of this order to Vearneas Faggett, official court

reporter, Criminal District Court No. 7, and to counsel for all parties.

                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE